 ANDOVER PROTECTIVE SERVICE, INC485Andover Protective Service, Inc. and Armored CarChauffeurs and Guards,Local 820,I.B.T.CaseAO-184June30, 1976ADVISORY OPINIONOn May 20, 1976, a petition for an advisory opin-ion,with exhibits attached, was filed by AndoverProtective Service, Inc., herein called the Employer,in conformity with Sections 102.98 and 102.99 of theBoard's Rules and Regulations, Series 8, as amended,seeking to determine whether the Board would assertjurisdiction over the activities of the Employer.In pertinent part, the petition and exhibits allege asfollows:(1)On December 19, 1975, Armored Car Chauf-feurs and Guards, Local 820, I.B.T., herein called theUnion, filed with the New York State Labor Rela-tions Board, herein called the State Board, DocketSE-49459, a petition for investigation and certifica-tion of representatives with respect to certain em-ployees of the Employer.(2)The Employer operates a courier and escortservice in Smithtown, New York, providing guardand armored car services. The petition alleges thatthe Employer is engaged in interstate commerce inthat the goods hauled and protected consist of cur-rency which finds its way into interstate commerce.It is further alleged that the Employer has an inflowin excess of $50,000 per year in its nonretail servicebusiness and purchases substantial materials used inits operation outside the State of New York.(3)The State Board has not made any findingsconcerning the above commerce data and the Unionneither admits nor denies this data.(4)There is no representation or unfair laborpractice proceeding involving the same labor disputepending before this Board.(5)Although served with a copy of the petition foradvisory opinion, no response, as provided by theBoard's Rules and Regulations, has been filed by anyparty.On the basis of the foregoing, the Board is of theopinion that:1.The Employer operates a courier and escort ser-vice which provides guard and armored car servicesin Smithtown, New York.2.The current standard for the assertion of juris-diction over nonretail enterprises is an annual inflowor outflow, direct or indirect, across state lines, of atleast $50,000.' On the basis of the allegations submit-ted herein, we conclude that the Employer's opera-tions satisfy the Board's current jurisdictional stan-dards.Accordingly, the parties are advised, under Section102.103 of the Board's Rules and Regulations, Series8, as amended, that, on the allegations herein made,the Board would assert jurisdiction over the opera-tions of the Employer with respect to labor disputescognizable under Sections 8, 9, and 10 of the Act.1Siemons Mailing Service,122 NLRB 81, 85 (1958)225 NLRB No. 64